DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.          This application is a 371 of PCT/US19/25871 04/04/2019; PCT/US19/25871 has PRO 62/732,234 09/17/2018; PCT/US19/25871 has PRO 62/659,238 04/18/2018; PCT/US19/25871 has PRO 62/652,600 04/04/2018.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 05/17/22 and 10/02/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of claims 1-2, 6-8, 11, 19-20, 23, 28, 36-38, 40, 45-48, 151, 164, 166, 169, 173, 175 drawn to a method and species (i) Formula I, phenol-4PO-20EO, (ii) an alkali agent, and heavy crude oil in the reply filed on 06/27/22 is acknowledged.

Scope of the Elected Invention
6.       Claims 1-2, 6-8, 11, 19-20, 23, 28, 36-38, 40, 45-49, 97-99, 149-152, 160, 164, 166, 169, 173, 175 are pending in this application.  Claims  2, 11, 164, 166, 169, 173, 175 are directed to the non-elected species and claims 49, 97-99, 149-150, 152, 160 are directed to non-elected invention. Accordingly, claims 2, 11, 49, 97-99, 149-150, 152, 160, 164, 166, 169, 173, 175 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 6-8, 19-20, 23, 28, 36-38, 40, 45-48, 151 are drawn to a method and species (i) Formula I, phenol-4PO-20EO, (ii) an alkali agent, and heavy crude oil. 

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.         Claims 23, 37, 40, 47, 151 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 23 recites the limitation "the surfactant" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
          In claim 37, the reference to the base claim has been deleted. In order to expedite the prosecution, the base claim 1 has been considered. Applicants are suggested to amend the claim to reinstate the base claim.
          Claim 40 improperly recite the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 40 is dependent on any of claims 1-39. However, many claims in the range 1-39 have been cancelled and thus, the dependency of claim 40 is unclear.
           Regarding claim 47, 151 the term “greater” (line 4 in claim 47 and line 4 in claim 151) is not defined. Specification does not provide any guidance how to select the upper limit of the term “greater.” The metes and bounds of the claims are unclear. Hence the claims 47, 151 are indefinite. 
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.      Claims 1, 6-8, 19-20, 23, 28, 36-38, 40, 45-46, 48, are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya (US 2014/0238671). 
           Regarding claims 1, 8, Weerasooriya discloses a method of displacing a hydrocarbon material in contact with a solid material, the method comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i) contacting the hydrocarbon material with an aqueous composition, wherein the hydrocarbon material is in contact with a solid material, and wherein the hydrocarbon material is allowed to separate from the solid material thereby displacing the hydrocarbon material in contact with the solid material, wherein the composition comprising a co-solvent compound having a structure:


wherein R1 is hydrogen, R2 is methyl, o is an integer from 0 to 15, encompassing instant claim 1 range of x is integer from 2 to 10, and p is integer from 1 to 10, overlapping instant claim 1 range of y is an integer from 3 to 60 (para [0101], [0127], [0139]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  
          Regarding claim 6, Weerasooriya discloses o is an integer from 0 to 15 and p is integer from 1 to 10, read on y is greater than x in the range of o from 2 to 9 and p 3 to 10 (para [0127], [0139]). A prima facie case of obviousness exists.
          Regarding claim 7, Weerasooriya discloses o is an integer from 0 to 15 and p is integer from 1 to 10, read on x+y is from 5 to 65 (para [0127], [0139]). A prima facie case of obviousness exists.
          Regarding claim 19, Weerasooriya discloses the co-solvent compound in an amount of 1-3 wt% (para [0119], [0127], [0139]). 
          Regarding claim 20, Weerasooriya discloses the composition further comprises a surfactant (para [0074]).
          Regarding claim 23, Weerasooriya discloses the surfactant in amount of 0.5 wt% (para [0083]), fall into instant claim range of 0.05 to 2 wt%.
          Regarding claim 28, Weerasooriya discloses alkali agent (para [0101]).
          Regarding claim 36, Weerasooriya discloses pH less than about 12 (para [0090]), encompassing instant claim range from 9 to 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  
          Regarding claims 37-38, Weerasooriya discloses microemulsion forms after contacting the hydrocarbon material with the composition (para [0116]). 
         Regarding claim 40, Weerasooriya discloses hydrocarbon material is heavy crude oil (para [0026], table 1).
        Regarding claim 45, Weerasooriya discloses the hydrocarbon material has a viscosity less than 30 centipoise (para [0092]), fall into instant claim range of 1,000 cp or less). 
         Regarding claim 46, Weerasooriya discloses the hydrocarbon material has acid number of less than 0.5 mg KOH/g of oil (para [0028]).
        Regarding claim 48, Weerasooriya discloses specific gravity less than 20 0C (para [0039]), read on 20 0C or less. 
12.      Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya as applied to claim 1 above, and further in view of Miller (US 4970007).
           Weerasooriya includes the features of claim 1 above.
           Regarding claim 47, Weerasooriya does not disclose the hydrocarbon material has density of 750 kg/m3 or greater. 
           However, Miller discloses an aqueous surfactant composition used to form a microemulsion for the oil recovery, wherein the hydrocarbon material, e.g. naphthenic oil has a density 0.881 g/cm3 (881 kg/m3) (column 1, lines 8-10, table 2, experimental). Both Miller and Weerasooriya are pertinent to the aqueous surfactant composition contacting hydrocarbon material used to form a microemulsion for the oil recovery. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Weerasooriya with the aforementioned teachings of Miller to provide a hydrocarbon material, e.g. naphthenic oil has a density 0.881 g/cm3 (881 kg/m3) in order to form microemulsion for oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
13.       Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya in view of Weerasooriya (US 2012/0101010; hereinafter called “Weerasooriya-1”)
           Regarding claim 151, Weerasooriya discloses a method of displacing a hydrocarbon material in contact with a solid material, the method comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i) contacting the hydrocarbon material with an aqueous composition, wherein the hydrocarbon material is in contact with a solid material, and wherein the hydrocarbon material is allowed to separate from the solid material thereby displacing the hydrocarbon material in contact with the solid material, wherein the composition has viscosity less than 200 cp (overlapping instant claim range of 300 cp or greater to about 100 cp), wherein the composition comprising a co-solvent compound having a structure:


wherein R1 is hydrogen, R2 is methyl, o is an integer from 0 to 15, encompassing instant claim 1 range of x is integer from 2 to 10, and p is integer from 1 to 10, overlapping instant claim 1 range of y is an integer from 3 to 60 (para [0092], [0101], [0127], [0139]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  
           Weerasooriya does not disclose hydrocarbon material has an acid number 2 mg KOH/g-oil or greater.
           However, Weerasooriya-1 discloses an aqueous surfactant composition used to form a microemulsion for the oil recovery, wherein the hydrocarbon material has acid number 2.36 mg KOH/g-oil (para [0005], [0025]). Both Weerasooriya and Weerasooriya-1  are pertinent to the aqueous surfactant composition contacting hydrocarbon material used to form a microemulsion for the oil recovery. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Weerasooriya with the aforementioned teachings of Weerasooriya-1 to provide a hydrocarbon material, has acid number 2.36 mg KOH/g-oil in order to form microemulsion for oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
 14.       References Weerasooriya (US 2016/0264847) and Weerasooriya (US 2013/ 0281327) were cumulative in nature to the above rejection and thus not set forth.    
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766